PER CURIAM.
Maryland National Insurance Company appeals from final judgments in the Circuit Court of Dade County on three separate orders of forfeiture from the Criminal Court of Record, in and for Dade County, Florida. These appeals have been consolidated by order of this court.
Appellant argues that the final judgments were improperly entered by the trial court judge and that § 903.27, Fla.Stat., F. S.A., requires such judgments to be entered by the Clerk and that proper statutory procedure was not followed. It argues that the final judgments were also erroneous because they included costs and interests and these items are not specifically authorized under the terms of the statute.
While these points were vigorously argued here we cannot consider them as they are raised for the first time on appeal and were never presented to the trial judge for a ruling.
Section 903.271, Fla.Stat., F.S.A., permits appellant the right to have presented these arguments and points to the Circuit Court and permits that court to set aside the final judgment in whole or in part for reasonable cause shown within a time certain.
Appellant, by failing to utilize the statutory procedures, which would have permitted the trial court to make a determination of the points raised in this appeal, has not allowed the trial court judge to rule on these items and we may not consider them for the first time in this appeal. Margolis v. Klein, Fla.App.1966, 184 So.2d 205; Beaty v. Beaty, Fla.App.1965, 177 So.2d 54; and Wasserburg v. Coastal Aluminum Products Const. Co., Fla.App. 1964, 167 So. 2d 889.
The final judgments herein appealed are, therefore,
Affirmed.